Citation Nr: 0916845	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-03 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU.  In December 2008, the Board remanded 
this claim for consideration of extraschedular TDIU.  A March 
2009 letter from the Director of Compensation and Pension 
Service stated that extraschedular TDIU consideration was 
unwarranted because the Veteran met the schedular requirement 
for TDIU under 38 C.F.R. § 4.16(a) (2008), and returned the 
case back to the Board.  


FINDING OF FACT

The Veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities. 


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants the claim of 
entitlement to a TDIU.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

TDIU 

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching 
such a determination, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, 5 Vet. App. 524 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria provide for a total rating when there 
is a single disability or a combination of disabilities that 
result in a 100 percent schedular evaluation.  38 C.F.R. § 
3.340(a)(2) (2008).  The subjective criteria provide for a 
TDIU when, due to service-connected disability, a Veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).  

Service connection is in effect for the Veteran's shell 
fragment wound of the posterior right hemithorax with 
resection of two ribs and lobectomy, rated as 40 percent 
disabling, and muscle groups II and IV injuries of the right 
scapula, rated as 30 percent disabling.  Because the 
Veteran's service-connected disabilities were multiple 
injuries incurred in combat, they will be considered as one 
disability.  The Veteran therefore has a single disability 
rating for compensation of 60 percent.  38 C.F.R. § 4.25, 
Table I, Combined Ratings Table (2008).  Thus, the Veteran 
meets the minimum schedular requirements for a TDIU under 38 
C.F.R. § 4.16(a). 

However, the evidence must still approximate a finding that 
the Veteran is unable to pursue a substantially gainful 
occupation due to the service-connected disabilities.  Thus, 
the issue is whether the evidence is near to balance (i.e., 
that supporting the claim and opposing the claim is nearly 
approximately the same) that the Veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In an August 2006 letter, the Veteran's private physician 
noted that during service, the Veteran had incurred a severe 
injury to his right chest wall from a gunshot wound with 
shrapnel fragments to the right chest wall.  He reported that 
the Veteran had been treated with chest tubes to the right 
and left lungs, right upper lobectomy, and resection of two 
ribs and a left lung thoracentesis.  The physician stated 
that the Veteran was also treated for hemorrhagic fever 
(malaria) and had severe muscle group injuries.  He found 
that the Veteran had residual severe dysfunction and damage 
of the right shoulder girdle with atrophy and paralysis of 
the rhomboids, levator scapulae, subscapularis muscles, 
latissimuns dorsi muscles, and teres minor and major of the 
right shoulder girdle.  He also reported residual damage to 
the Veteran's lung thoracic nerve, dorsal scapular nerve, and 
right subscapularis nerve.  The Veteran additionally suffered 
a tear of the right rotator cuff in 1999 and currently 
suffered from heart diseases, prostate problems, diabetes 
mellitus, hyperlipidemia, gastritis, and arterial 
hypertension.  The physician asserted that although the 
Veteran had made multiple attempts to work, he had not been 
able to hold a meaningful job or have gainful employment.  He 
opined that the Veteran's service-connected injuries, 
independent of his other medical problems, made him 
unemployable at this time.  

On VA respiratory examination in November 2007, the Veteran 
reported constant pain in the upper back area and severe pain 
in the right shoulder and area of rib removal in the mid 
back.  He stated that he had limitations in his daily living 
activities due to his pain and inability to raise his right 
arm.  He had a history of shortness of breath on moderate 
exertion and non-angina chest pain.  Examination revealed 
decreased breath sounds, slightly limited chest expansion, 
and a well-healed scar on his chest right side flank area.  A 
chest X-ray showed status post aorto coronary bypass surgery, 
and there was no evidence of acute cardiopulmonary 
decompensation.  A pulmonary function test indicated mild 
restrictive ventilatory impairment with severe air trapping 
and decreased airway resistance.  The examiner diagnosed the 
Veteran with status post shrapnel fragment wound of the 
posterior right hemithorax with resection of two ribs and 
lobectomy with restrictive lung disease and opined that he 
was unemployable on account of this service-connected 
disability.  The Veteran's disability prevented him from 
doing chores, exercising, playing sports, and participating 
in recreational activities.  His abilities to shop, bathe, 
dress himself, and groom himself were moderately impacted.  

At a December 2007 VA joints examination, the Veteran 
reported right chest, hemithorax, and right scapula pain.  He 
also stated that he currently experienced decreased 
coordination, increased fatigability, weakness, and severe 
weekly flare-ups of muscle injury residuals that lasted 3 to 
7 days.  Examination revealed muscle injury to latissimus 
dorsi and teres major, pectoralis minor, major or minor 
rhomboids, supraspinatus, infraspinatus/teres minor, and 
subscapularis.  There was intermuscular scarring, and the 
Veteran had severe limitations for comfort endurance and 
strength to perform activities of daily living.  The Veteran 
had painful and adherent scars, weakness of the right 
shoulder intrinsic and extrinsic shoulder girdle muscles with 
a muscle strength graded 4/5, limitation of motion of the 
right shoulder joint due to damage of the tendons of the 
right shoulder intrinsic and extrinsic shoulder girdle 
muscles, and loss of deep fascia or muscle substance.  He 
also suffered from right shoulder deformity, pain, stiffness, 
and weakness, as well as a needle sensation in the right 
shoulder and neck.  The Veteran experienced severe daily 
flare-ups of joint disease in the right shoulder that lasted 
for hours.  Range of motion of the right shoulder was limited 
by pain.  The examiner diagnosed the Veteran with 
arthroscopic subacromial decompression, arthroscopic 
debridement due to right shoulder impingement syndrome, 
adhesive capsulitis and chronic bursitis, and muscle groups 
II and IV injuries to the right scapula.  He opined that the 
Veteran was rendered unemployable based solely on his 
musculoskeletal service-connected disabilities.  The 
Veteran's disabilities prevented him from playing sports and 
participating in recreational activities.  His abilities to 
perform chores, shop, feed himself, dress himself, perform 
toileting, and groom himself were moderately impacted, while 
his ability to travel and bathe were severely impacted.          

Based on a review of the relevant evidence relating to the 
service-connected disabilities discussed above, and giving 
the benefit of the doubt to the Veteran, the Board finds that 
the competent medical evidence of record supports that the 
Veteran is precluded from engaging in substantially gainful 
employment as a result of his service-connected disabilities.  
The Veteran's shell fragment wound of the posterior right 
hemithorax with resection of two ribs and lobectomy and 
muscle groups II and IV injuries of the right scapula clearly 
prevent employability in physical or strenuous occupations.  
The Board finds that because of the serious impairment in 
occupational functioning produced by the combined respiratory 
and musculoskeletal effects of the Veteran's service-
connected disabilities, the Veteran cannot be deemed capable 
of anything more than marginal employment, and cannot be 
considered capable of maintaining substantially gainful 
employment. 

As the preponderance of the evidence is in favor of the 
Veteran's claim, entitlement to TDIU is granted.  The 
benefit-of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   


ORDER

A TDIU is granted, subject to the statutes and regulations 
governing the payment of monetary awards.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


